Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Applicants amendments and arguments have been reviewed and are convincing.  The amendments have included the below limitations that have not been found in the prior art searches. As a result of the included limitations the claims dated 3/22/21 are deemed allowable.
The closest piece of prior art is Culler, Friberg, Poulsen and Bums. The current claims are distinguished from Culler, Friberg, Poulsen and Bums at least because Culler, Friberg, Poulsen and Bums do not teach, suggest, or disclose donning the fully encapsulated protective suit, the fully encapsulated protective suit having an external air flow hose and comprising a skin, a filter incorporated in the skin of the fully encapsulated protective suit, and a first seal, wherein when the first seal is intact, air does not flow through the filter;  after donning the fully encapsulated protective suit, breaching the first seal; and after breaching the first seal, inhaling air received from the filter wherein, the air flows from interior of the fully encapsulated protective suit to exterior of the fully encapsulated protective suit via an exhaust valve, coupled to the fully encapsulated protective suit.  The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and/or hindsight reasoning. Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J TOMPKINS can be reached on (571) 272 -3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE M FERREIRA/Examiner, Art Unit 3732                 

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732